DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/400,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims are generally directed towards Figure 8 of the disclosure. This figure and corresponding description are not taught in the 12/400,951 application. Accordingly, April 30, 2010.

Status of Claims
Claims 1, 3, 5-8, 10-15 are pending.

Drawings







The drawings were received on May 3, 2021.  These drawings are accepted.

Specification






The specification amendment received May 3, 2021 reverts back to the originally filed specification and is accepted.

Claim Objections

Claim 1 is objected to because of the following informalities:  In Claim 1, lines 9-10, “that includes an arcuate” appears to be missing a word.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to include “wherein a first diameter of the first tracking coil between the first and second ends is different from a second diameter at the first and second ends, and wherein a depression of the first tracking coil has the first diameter that is a smaller outer diameter than the second diameter that is a larger outer diameter of the opposed ends of the first tracking coil” of which is pictured in Figure 8.
One of ordinary skill in the art would recognize that there are two ways to vary the diameter of the coil configuration: 1) increase the number or amount of coil windings, and/or 2) increase the diameter of coil windings without changing the number of coil windings (e.g. wrap around a larger core or mandrel). Only option 1 is taught by the original disclosure (par. 0055). Expanding the claims to include a genus that encompasses option 2 is not supported by the original disclosure and is considered new matter.  
. 

Claims 1, 3, 5-8, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a surgical instrument with a specific tracking coil. 
Claim 1 is directed towards a tracking coil that extends “between a first end and a second end of the first tracking coil and having an overall non-linear shape that includes an arcuate to conform to a surface of the elongated body, wherein the first and second ends are opposed ends of the first tracking coil, wherein a first diameter of the first tracking coil between the first and second ends is different from a second diameter at the first and second ends, and wherein a depression of the first tracking coil has the first diameter that is a smaller outer diameter than the second diameter that is a larger outer diameter of the opposed ends of the first tracking coil”.

The claimed configuration is shown in Figure 8.


    PNG
    media_image1.png
    495
    537
    media_image1.png
    Greyscale

Annotated Figure 8 with arrow added to point to Examiner’s interpretation of “core” of tracking device, as indicated by the symmetrical rectangular shape. Applicant agrees this element is the core, as submitted by amended drawings July 8, 2019.



The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of prima facie case are discussed below.
(1) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the radiofrequency (RF) tracking art is high. In particular, methods for making and using RF tracking devices for tracking medical instruments were well known in the art at the time of the invention. At the same time, it was not within the skill of the art to provide asymmetrical coil windings around a symmetrical core, which is the only description suggested of the claimed tracking device. One would predict coil windings around a symmetrical core to also have a symmetrical shape.

(2) Scope of the invention in disclosure:
The only description of Figure 8 is provided below from par. 0055 of the original disclosure:
[0055]  With additional reference to Figures 8 and 9, two exemplary coil assemblies 214A and 214B having alternative winding configurations are illustrated operatively associated with an exemplary tubular structure 223 of an exemplary instrument. Coil assemblies 214A and 214B can each include an overall non-linear shape as compared to the overall cylindrical configuration of coils assemblies 214 shown in Figure 5. Coil assembly 214A can include a central arcuate depression or concavity 224 such that the depression 224 has a smaller outer diameter than opposed ends 225 of the plurality of windings, as generally shown in Figure 8. The winding configuration of coil assembly 214A can provide an ability to maximize an amount of coil windings on a base wire while working towards minimizing an overall outer dimension or size of an instrument. In this regard, coil assembly 214A is shown in Figure 8 with the arcuate depression 224 substantially conforming to an outer surface 226 of the tubular structure 223 such that the coil assembly or assemblies 214A essentially nest around the outer surface 226 of the tubular structure. In this regard, because of the general clearance provided by a cylindrical coil assembly positioned adjacent to an outer diameter of the tubular structure 223, a gap or space 221 on either end of the coil can include additional windings without effectively increasing the overall outer diameter of the entire assembly. This can allow for greater or stronger sensitivity in the navigated space.

However, details of how the coil windings are wound to provide the shape as indicated is not provided. Without description, one of ordinary skill would not understand how additional coil windings could be made at the “gap or shape 221 on either end of the coil” to “include additional windings without effectively increasing the overall outer diameter of the entire assembly”. It would instead be expected that the additional windings would increase the diameter of the entire assembly, since the Figure 8 suggests that they are being wrapped around a symmetrical core. This contradicts what is disclosed. No description of the shape of the forming mandrel is provided except for the rectangular shape of the core as shown in the above annotated Figure 8. Further, Applicant’s disclosure provides that it is the amount of windings that causes the change in diameter. No other coil forming means is contemplated.

(3) Physical properties, (4) Functional characteristics, and (5) Method of making the claimed invention/actual reduction to practice:

	As described above, the specification does not appear to contain an actual reduction to practice but sets forth a prophetic method for increasing coil windings without effectively increasing the overall outer diameter of the entire assembly. Although the claims/disclosure may set forth some of the functional characteristics of the tracking coil device, there is no specific disclosure of the coil windings and core that permits the functions to occur (i.e. how they are wrapped around a core or mandrel to arrive at claimed invention).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.







Claims 1, 3, 5-8, and 10-15 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to a surgical instrument with a specific tracking coil. 
Claim 1 is directed towards a tracking coil that extends “between a first end and a second end of the first tracking coil and having an overall non-linear shape that includes an arcuate to conform to a surface of the elongated body, wherein the first and second ends are opposed ends of the first tracking coil, wherein a first diameter of the first tracking coil between the first and second ends is different from a second diameter at the first and second ends, and wherein a depression of the first tracking coil has the first 
Independent claim 10 is directed towards a tracking coil with a first side having “a concave shape that matches a convex shape of the exterior surface of the sleeve, wherein the tracking coil has windings of a greater diameter at the first and second ends of the tracking coil than at the center of the tracking coil”.
The claimed configuration is shown in Figure 8.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See MPEP 2164):
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

 (A) The breadth of the claims:

One of ordinary skill in the art would recognize that there are two ways to vary the diameter of the coil configuration: 1) increase the number or amount of coil windings, and/or 2) increase the diameter of coil windings without changing the number of coil windings (e.g. wrap around a larger core or mandrel). Only option 1 is taught by the original disclosure (par. 0055 as recited above) but the claims include a genus encompassing either option.
Independent claim 10 has been amended to include “wherein the tracking coil has windings of a greater diameter at the first and second ends of the tracking coil than at the center of the tracking coil.” For the same reasoning as for claim 1 above, the scope of the amended claim is partially supported in the disclosure as including the species of option 1 but as claimed, encompasses the genus of options 1 and 2.

(B) The nature of the invention and (C) state of the prior art
The natural characteristics of the invention include a wire which is wrapped around a central core or mandrel to form a coil with a distinctive shape. 
In the prior art, it is well-known to form radiofrequency tracking coils by wrapping a wire around a mandrel or core. Coils are typically symmetrical in order to have optimal 

(D) Level of one of ordinary skill in the art and (E) Level of predictability in the art
The level of skill in the radiofrequency (RF) tracking art is high. In particular, methods for making and using RF tracking devices for tracking medical instruments were well known in the art at the time of the invention. At the same time, it was not within the skill of the art to provide asymmetrical coil windings around a symmetrical core, which is the only description suggested of the claimed tracking device. One would predict coil windings around a symmetrical core to also have a symmetrical shape. As a wire is wrapped around the core as shown in Fig. 8, for example, it would be expected to equally increase the diameter on both sides (i.e. symmetrical). Additional windings towards the ends as compared to the middle would cause the overall shape to be more like a dog-bone shape or symmetrical arcuate shape, as shown below.

    PNG
    media_image2.png
    99
    430
    media_image2.png
    Greyscale

Annotated Figure 8 with drawn in core as described in Applicant in par. 0055 and Figure 9. However, if the same core were actually wrapped with wire with more windings towards the ends than in the middle, the resulting shape would be the right-most image, i.e. a symmetrical arcuate shape.

(F) The amount of direction provided by the inventor; (G) The existence of working examples; (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The only description of Figure 8 is provided below from par. 0055 of the original disclosure (emphasis added):
[0055]  With additional reference to Figures 8 and 9, two exemplary coil assemblies 214A and 214B having alternative winding configurations are illustrated operatively associated with an exemplary tubular structure 223 of an exemplary instrument. Coil assemblies 214A and 214B can each include an overall non-linear shape as compared to the overall cylindrical configuration of coils assemblies 214 shown in Figure 5. Coil assembly 214A can include a central arcuate depression or concavity 224 such that the depression 224 has a smaller outer diameter than opposed ends 225 of the plurality of windings, as generally shown in Figure 8. The winding configuration of coil assembly 214A can provide an ability to maximize an amount of coil windings on a base wire while working towards minimizing an overall outer dimension or size of an instrument. In this regard, coil assembly 214A is shown in Figure 8 with the arcuate depression 224 substantially conforming to an outer surface 226 of the tubular structure 223 such that the coil assembly or assemblies 214A essentially nest around the outer surface 226 of the tubular structure. In this regard, because of the general clearance provided by a cylindrical coil assembly positioned adjacent to an outer diameter of the tubular structure 223, a gap or space 221 on either end of the coil can include additional windings without effectively increasing the overall outer diameter of the entire assembly. This can allow for greater or stronger sensitivity in the navigated space.

However, details of how the coil windings are wound to provide the shape as indicated is not provided. Without description, one of ordinary skill would not understand how additional coil windings could be made at the “gap or shape 221 on either end of the coil” to “include additional windings without effectively increasing the overall outer diameter of the entire assembly”. It would instead be expected that the additional windings would increase the diameter of the entire assembly as shown in the annotated figure above (right-most image). This contradicts what is disclosed. No description of the shape of the forming mandrel is provided except for the rectangular shape of the core as shown in the above annotated Figure 8. Further, Applicant’s disclosure provides that it is the amount of windings that causes the change in diameter. No other coil forming means is contemplated.

Applicant explains how such a coil could be created (pages 11-12 of response filed December 18, 2019), such as “the asymmetrical coil may be formed by wrapping a conductive element around an asymmetrical core. As another example, the asymmetrical coil may be formed by wrapping a conductive element with varying diameters around a symmetrical core. As yet another example, the asymmetrical coil may be formed by wrapping a conductive element around a symmetrical core having asymmetrical standoff elements at each end of the symmetrical core. As yet another example, the asymmetrical coil may be formed by coiling a conductive element without use of a core.” However, none of these are disclosed. Instead, the disclosed core is symmetrical as shown in original Fig. 8. Wrapping a conductive element with varying diameters would require extremely high precision and manufacturing processes to form a variable diameter wire and then wrap at exactly the right positions. This deviates from conventional practices for forming coils and it also isn’t disclosed at all. Asymmetrical standoffs are not disclosed either. Instead, the disclosure teaches only a symmetrical the only coil-forming method disclosed doesn’t work (i.e. increasing the number of windings, as taught by the original disclosure in par. 0055, does not and cannot arrive at the coil shape of Fig. 8).
The courts have stated that “tossing out the mere germ of an idea does not constitute enabling disclosure.” Genentech, 108 F.3d at 1366 (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion”)). “[R]easonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Id.
In the instant case, such reasonable detail is lacking. Further experimentation would be necessary in order to discover how to wrap a coil in an asymmetrical shape around a symmetrical core as shown in Fig. 8. Further experimentation would also be necessary in order to discover how to wrap a coil in an asymmetrical shape to increase the number of windings towards the ends and arrive at the shape as shown in Fig. 8.
For all of these reasons, the specification fails to teach the skilled artisan how to make and use the claimed invention in its full scope without undue experimentation.

Response to Arguments










Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive.

Regarding the 112(a) rejections raised in the previous office action, Applicant argues that the full scope of the claim is supported by the specification and is enabled. However, the examiner maintains that the only device disclosed isn’t enabled (i.e. increasing the number of windings, as taught by the original disclosure in par. 0055, does not arrive at the coil shape of Fig. 8). The claims have also been impermissibly broadened to include a genus of coils that were never contemplated by the original disclosure (e.g. the symmetrical dog bone shape coil annotated above), and the only disclosed species (Fig. 8) is not enabled. 
Although the drawing of Fig. 8 corresponds to the claimed shape (e.g. claims 1, 10), there is no enabled method of making the claimed invention to arrive at the genus of the claimed invention or the species as shown in Fig. 8, in contradiction to the requirements of 35 U.S.C. 112. As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Please see MPEP 2163 and 2164 for more information.
Applicant argues that the experimentation required to arrive at the claimed invention is not undue or unreasonable. Although the level of skill in the art is high, examiner respectfully disagrees. One of ordinary skill would not understand how to arrive at the shape of Fig. 8 by varying the amount or number of coil windings as disclosed. Despite the high level of skill, there is no known way to arrive at the shape of Wands factors together, there is found to be a lack of enabling disclosure for the claimed invention.
Applicant is invited to consider appeal or expanding the disclosure in a CIP application to pursue the invention.

Conclusion
















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799